UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
NORFOLK DIVISION

oO
c
n
?
C

1 3
Oo
oO
Cc
a
=~

DRY BULK SINGAPORE PTE. LTD.

Plaintiff,

Case No.: a: VA

)
)
)
)
Vv. )
) Electronically Filed
)
)
)
)
)

M/V ETERNITY SW (IMO 9425851)
her engines freights, apparel
appurtenances, tackle, etc., in rem,
Defendant.
CORPORATE DISCLOSURE STATEMENT

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable Judges and
Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned
counsel of record for Plaintiff, certifies that Plaintiff Dry Bulk Singapore Pte. Ltd. is a privately

held company with no publicly traded parents or subsidiaries.

Dated: August 23, 2019 c— Respectfully submitted\ —*

\

| ), 2

 

 

Daniel T. Stillman (VSB No. 88774)

Patrick M. Brogan (VSB No. 25568)

DAVEY | BROGAN, P.C.

101 Granby Street, Suite 300

Norfolk, VA 23510

Tel: 757.622.0100

Fax: 757.622.4924

Email: dstillman@dbmlawfirm.com
pbrogan@dbmlawfirm.com

Attorneys for Plaintiff
And

Chalos & Co, P.C.

Michael G. Chalos, Esq.

George M. Chalos, Esq.

Briton P. Sparkman, Esq.

55 Hamilton Ave.

Oyster Bay, NY 11771

Email: michael.chalos@chaloslaw.com

gmc@chaloslaw.com

bsparkman@chaloslaw.com
Tel: (516) 714-4300
Fax (516) 750-9051

Pro Hac Vice Forthcoming
